Wade, J.
1. A municipal ordinance by which the right of appeal from the judgment of the mayor to the aldermen or common council of a municipality, is restricted by limiting the power of such aldermen or council to a mere affirmance or reversal of the antecedent judgment of the mayor, is not, because of such limitation, unconstitutional or void.
2. The trial was free from material error, and the conviction of the accused was authorized by some evidence; and therefore the judge of the superior court did not err in refusing to sanction the writ of certiorari.

Judgment affirmed.


Boom, J., absent.